Title: From John Adams to Benjamin Franklin, 24 October 1780
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Amsterdam October 24. 1780
     
     I have this moment the Honour of your Letter of the twentyeth of this Month and it is, as cold Water to a thirsty Soul.
     I have been busily employed in making Enquiries, in forming Acquaintances and in taking Advice. In hopes of Mr. Laurens’s Arrival, and wishing him to judge for himself, I have not decided, upon some Questions that necessarily arise. I am not able to promise any Thing but I am led to hope, for Something. The Contents of Mr. Jays Letter, will certainly be of great Weight and Use. I am assured of the good Will of a Number of very worthy and considerable People and that they will endeavour to assist a Loan.
     Let me intreat your Excellency, to communicate to me every Thing you may further Learn respecting the benevolent Intentions of the Court of Madrid, respecting this Matter. I will do myself the Honour, to acquaint you with the Progress I make. I was before in hopes of assisting you Somewhat, and your Letter has raised those hopes a great deal, for the English Credit certainly Staggers here, a little.
     The Treatment of Mr. Laurens is truly affecting. It will make a deep and lasting Impression on the Minds of the Americans, but this will not be a present Relief to him. You are no doubt minutely informed, of his ill Usage. Can any Thing be done in Europe for his Comfort or Relief?
     I have the Honour to be, with respectfull Compliments to all Friends, sir, your most obedient humble servant
     
      John Adams
     
    